 


114 HR 1800 IH: GRIDD Act of 2015
U.S. House of Representatives
2015-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1800 
IN THE HOUSE OF REPRESENTATIVES 
 
April 15, 2015 
Mr. Sam Johnson of Texas (for himself, Mrs. Black, Mr. Reed, Mrs. Mimi Walters of California, and Mr. Marchant) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To require the Commissioner of Social Security to update the medical-vocational guidelines used in disability determinations. 
 
 
1.Short titleThis Act may be cited as the Guiding Responsible and Improved Disability Decisions Act of 2015 or the GRIDD Act of 2015.  2.Updating of medical-vocational guidelinesAs soon as possible after the date of the enactment of this Act, the Commissioner of Social Security shall prescribe rules and regulations that update the medical-vocational guidelines, as set forth in appendix 2 to subpart P of part 404 of title 20, Code of Federal Regulations, used in disability determinations, including full consideration of new employment opportunities made possible by advances in treatment, rehabilitation, and technology and full consideration of the effect of prevalent languages on education.  
 
